
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 241
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2009
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Pallone, Ms. Jackson-Lee of
			 Texas, Mr. Olver,
			 Mr. Wolf, Mr. Honda, Ms. Moore
			 of Wisconsin, Ms. Lee of
			 California, Mr. Moran of
			 Virginia, Mr. McCaul,
			 Mr. Capuano, and
			 Mr. Perriello) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the International Criminal Court
		  for issuing a warrant for the arrest of Omar Hassan Ahmad al-Bashir, President
		  of the Republic of the Sudan, for war crimes and crimes against humanity, and
		  expressing the hope that this will be a significant step in the long road
		  towards achieving peace and stability in the Darfur region.
	
	
		Whereas the current conflict stems from a number of
			 ethnic, religious, geographic, environmental, and political factors, and
			 involves numerous factions competing for scarce resources, political power,
			 civil rights, and in some instances, their own survival;
		Whereas the terrible and bloody conflict in Darfur has
			 persisted since at least before February 2003, when the Sudan Liberation Army
			 and the Justice and Equality Movement arose in opposition to the National
			 Congress Party;
		Whereas the Sudanese Government responded with a
			 relentless campaign of violence in which over 450,000 men, women, and children
			 have been killed, millions displaced, and hundreds of thousands forced to flee
			 their homes amidst brutal murder, rape, torture, and unconscionable
			 oppression;
		Whereas after many years of activism from activists,
			 grassroots organizers, and religious and political figures from around the
			 world, many observers, including then-Secretary of State Colin Powell, as well
			 as numerous international human rights organizations, referred to the ongoing
			 conflict as genocide, which requires certain specific interventions;
		Whereas the International Criminal Court (ICC) is an
			 independent body whose mission is to try individuals for crimes within its
			 jurisdiction without the need for a special mandate from the United
			 Nations;
		Whereas the situation in Darfur was referred to the ICC by
			 the United Nations Security Council;
		Whereas Omar Hassan Ahmad al-Bashir has been the President
			 of the Republic of the Sudan since his appointment by the Revolutionary Command
			 Council for National Salvation (RCC–NS) on October 16, 1993, and has been
			 elected as such successively since April 1, 1996;
		Whereas President al-Bashir stands accused of war crimes
			 and crimes against humanity;
		Whereas this is the first warrant of arrest ever issued
			 for a sitting Head of State by the ICC;
		Whereas although the ICC concluded that there was not
			 enough evidence to issue a warrant for President al-Bashir’s arrest for the
			 crime of genocide, the warrant can later be amended to include genocide in the
			 event that the prosecution submits sufficient evidence of President al-Bashir’s
			 role in the genocide in Darfur; and
		Whereas President al-Bashir’s immediate response to the
			 arrest warrant was to expel humanitarian aid agencies from the region, further
			 threatening the lives of over 1,100,000 million people who are at grave risk of
			 starvation and disease: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the International Criminal Court
			 for issuing an arrest warrant for President of the Republic of the Sudan Omar
			 Hassan Ahmad al-Bashir on crimes against humanity and war crimes;
			(2)condemns the
			 expulsion of international aid agencies, which further threatens the lives of
			 over 1,100,000 people who depend on these organizations for food, water, health
			 care, and safety;
			(3)condemns the
			 Sudanese Government for continuing an active campaign of repression and
			 needless violence against its own people;
			(4)calls upon the
			 international community to persist in its efforts to bring President al-Bashir
			 to justice and to pressure the Sudanese regime to cease its campaign of
			 violence;
			(5)expresses the hope
			 that the arrest warrant and subsequent efforts, which must be accompanied by
			 other actions and aid from the international community, will play a significant
			 role in achieving and maintaining stability and peace in the region;
			(6)expresses its
			 belief that a multifaceted approach is needed to successfully end genocide and
			 the repression of human rights in Darfur, including positive social, economic,
			 and political developments in the region; and
			(7)applauds the
			 United States Government’s commitment to vigorous diplomacy as well as
			 Secretary of State Hillary Clinton’s stated commitment to work towards a
			 solution, and encourages President Barack Obama to appoint a full-time envoy to
			 the region to engage in diplomatic efforts.
			
